Appeal from a judgment of the Erie County Court (Thomas P. Franczyk, J.), rendered January 30, 2013. The judgment convicted defendant, upon his plea of guilty, of vehicular assault in the first degree and driving while intoxicated, a misdemeanor.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of, inter alia, vehicular assault in the first degree (Penal Law § 120.04 [1]). Contrary to defendant’s contention, the record establishes that he knowingly, *1357voluntarily and intelligently waived the right to appeal (see generally People v Lopez, 6 NY3d 248, 256 [2006]), and that valid waiver encompasses his challenge to the severity of the sentence (see generally People v Lococo, 92 NY2d 825, 827 [1998]; People v Hidalgo, 91 NY2d 733, 737 [1998]). Present— Scudder, P.J., Centra, Peradotto, Valentino and Whalen, JJ.